Kirkpatrick, Judge,
dissenting.
I do not question that the importations now before the court possess considerable beauty and artistic character and would, by most people, be called “works of art.” However, a reading of the multitude of decisions dealing with the phrase, “works of art,” in the various tariff statutes convinces me that the term has acquired a rather narrowly limited meaning. It is not possible to find a decision precisely in point and it is true that in a number of the opinions which discuss the law what is said about the meaning of the term might be properly described as dicta. Nevertheless, even if it be so regarded, it expresses the view of the law held by the writers of those opinions and their colleagues and forms at least part of the reasoning which led them to the result reached.1
From the consideration of all of the cases dealing with the subject there emerges the following rule. First, an import cannot be classified as a work of art no matter how much artistic merit it possesses if it is merely intended to decorate or beautify some article of a utilitarian character. This appears to be the point of the distinction between free fine arts and those “whose object is to create form that shall minister to some utility.” Reardon v. United States, 11 Ct. Cust. Appls. 233, T.D. 38992. This principle would not disqualify the importation now before the court as works of art. However, a further limitation which appears pretty plainly from a reading of the opinions is that “works of art” in a tariff sense refers to the “fine” arts and that “fine arts” means only sculpture, painting, and creation similar to paintings such as drawings, etchings, etc.
Although such a rule excludes many things that people generally would consider works of art, it seems to me that there is no field in *138which it is more important to have some fairly rigid standards than in that of artistic importations. One has only to look at the extraordinary techniques which go to the creation of some forms which .pass for modern art to realize that without such limitation the field would be practically unlimited, each case depending upon the personal taste of the judge. It seems to me that the limitation discussed above is a satisfactory rule which can and should be followed.

 I fully realize that dicta do not call for the application of the rule, stare decisis, but neither do I feel that they must necessarily be wrong and therefore not to be followed.
The views which learned judges have repeatedly deemed worthy of being recorded In their opinions, whether or not they are dicta, ought not to be lightly brushed aside. There seems to be developing a tendency to refuse to follow well considered and oft repeated statements for the sole reason that they could properly be characterized as dicta. I consider this unfortunate.